By the Court, McArthur, J.:
Under the criminal law of this state certain crimes may be compromised, but the crimes must be of the general class known and denominated as misdemeanors. In order’ • to effect a legal compromise, the defendant in the criminal action must have been held to answer on a charge of misdemeanor, and the same must fall under the category of those for which the law affords a civil remedy as well as a. *390penal judgment. (Crim. Code, sec. 315.) The crime charged against Conger was larceny of property of the value of less than thirty-five dollars, a misdemeanor, and Hill had a civil remedy for the trespass, involved in the larceny. But though a charge had been preferred against Conger for the crime, he was not arrested, nor was he in any way held to answer the charge. The crime was one that could have been compromised if he had been held to answer, but the manner in which Hill attempted to effect a compromise would have operated as a fraud upon Conger’s creditors, even if he had been regularly held to answer the charge preferred. In effecting a compromise of a crime under the statute referred to, the person whose property has been stolen has no right to exact or demand or receive from the person committing the larceny anything more than the property or its value, and the necessary expense incurred in reclaiming it; that is to say, the law will not permit the process in a criminal case to be used as an instrument, by means of which a person can secure pecuniary benefits to the prejudice of the other creditors of the person charged with a crime. If the person whose property has been stolen desires more than a return thereof, and the necessary expenses incurred in reclaiming it, he must let the criminal law take its course, and resort to his civil remedy for the recovery of his damages.
In this case the court below found that the forty-six bushels of wheat, the subject of the larceny, were returned to Hill, and he was also allowed all the expenses he necessarily incurred in tracing it up. His indebtedness to Conger in excess thereof was, we think, a proper subject of garnishment by the other creditors of Conger.
There is a further reason why what was done cannot be regarded as a compromise. The facts show that Hill simply “agreed to acknowledge satisfaction.” In order to effect a valid compromise, such a one as would bar the further or future prosecution for the crime he should have acknowledged satisfaction unequivocally, and the dismissal of the prosecution should have been based upon such unequivocal acknowledgment of satisfaction. The charges of *391error in the findings of fact have not been examined into in this case for reasons apparent upon the record. We have confined our investigation into the legality and validity of the conclusions of law applied by the court below to the facts found.
Judgment affirmed.